Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 06, 2015

The Court of Appeals hereby passes the following order:

A15A1719. JAMES THOMAS PEEBLES v. THE STATE.

      James Thomas Peebles was convicted of several crimes, including murder.1
He filed several pro se motions in the trial court, including a motion for leave to file
a motion for new trial and a motion for an out of time appeal based on a recent
Supreme Court ruling in a different case. The trial court denied the motions,2 and
Peebles filed this direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”). The
Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764
(740 SE2d 124) (2013). For these reasons, Peebles’ case is hereby TRANSFERRED


      1
       Peebles’ conviction was affirmed on appeal. See Peebles v. State, 260 Ga.
430 (396 SE2d 229) (1990).
      2
        Peebles also filed an application for discretionary appeal from the trial court’s
order, which we transferred to the Supreme Court on April 30, 2015. See Case No.
A15D0357.
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             08/06/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.